 


114 HRES 727 IH: Supporting the Commission on Enhancing National Cybersecurity.
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 727 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. Langevin submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Supporting the Commission on Enhancing National Cybersecurity. 
 
 
Whereas the economic competitiveness and the national security of the United States are integrally tied with the security of its information systems; Whereas intrusions at private companies have resulted in the loss of personally sensitive information, the exfiltration of valuable intellectual property, and the destruction of computer systems; 
Whereas intrusions in Federal networks have resulted in a loss of privacy for millions of Americans and exposed confidential information to malicious actors; Whereas networks associated with our critical infrastructure have been probed for possibly exploitable weaknesses; 
Whereas these systems, public and private, continue to remain vulnerable to attack by criminals, nation states, and terrorists; Whereas securing these systems requires sustained partnerships between the Government, industry, and security researchers; 
Whereas as a new domain, cybersecurity policy requires innovative thinking from across disciplines in order to be effective; Whereas past cybersecurity commissions such as the CSIS Commission on Cybersecurity for the 44th Presidency have provided valuable input and policy recommendations to Government officials; 
Whereas Executive Order 13718 of February 9, 2016, established the Commission on Enhancing National Cybersecurity (the Commission); Whereas the Commission membership shall draw on expertise from a wide variety of topics relevant to cybersecurity policy; 
Whereas the Commission shall evaluate ways to improve awareness and adoption of cybersecurity risk management and other best practices across the information system ecosystem; Whereas the Commission shall make detailed recommendations on how to strengthen cybersecurity of public and private networks over the next decade; and 
Whereas the Commission has the potential to guide the Government to implement policies that enhance privacy, ensure public safety, and protect economic and national security: Now, therefore, be it  That the House of Representatives— 
(1)strongly supports the purposes and goals of the Commission on Enhancing National Cybersecurity; (2)will work closely with the Commission to identify bold new approaches needed to enable a thriving, secure, and reliable United States digital economy; and 
(3)will recommend members for appointment to the Commission to participate in shaping its important work.  